306 S.W.3d 195 (2010)
Jason JARVIS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92893.
Missouri Court of Appeals, Eastern District, Division Two.
March 16, 2010.
Alexandra Johnson, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.
Prior report: 250 S.W.3d 439.

ORDER
PER CURIAM.
Jason Jarvis (Movant) appeals the judgment of the St. Francois County Circuit Court denying his Rule 29.15 motion for post-conviction relief. Movant asserts that the motion court clearly erred in denying his claim that his defense counsel was ineffective for failing to call a witness. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).